                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

KEITH ANDERSON; MATTHEW                             )
COOPER; and SABRINA WARNER, on                      )
behalf of themselves and all others similarly       )
situated,                                           )
                                                    )
          Plaintiffs,                               )
                                                    )                     Case No.
v.                                                  )                  Jury Demanded
                                                    )
AMAZON.COM, INC; WALMART, INC.;                     )
WAL-MART.COM USA, LLC; and EBAY,                    )
INC.,                                               )
                                                    )
          Defendants.                               )

                                  CLASS ACTION COMPLAINT

     Plaintiffs, Keith Anderson, Matthew Cooper, and Sabrina Warner (“Plaintiffs”), as

individuals, on behalf of themselves and all others similarly situated, herein allege as follows:

I.   INTRODUCTION

     1.    This is a civil action for monetary and injunctive relief brought by Plaintiffs, on behalf

of themselves and all others similarly situated, who purchased seatbelt extenders from the

Defendants based on false and misleading representations about seatbelt extenders, their

characteristics, uses, benefits, and qualities, and for failing to warn against misusing seatbelt

extenders in the manners marketed and listed by Defendants.

II. JURISDICTION AND VENUE

     2.    This Court has subject matter jurisdiction under 28 U.S.C. §§ 1332 and 1367, because

the amount in controversy exceeds the sum of $5,000,000, and the Plaintiffs are citizens of a

state different from all Defendants.

     3.    This Court has personal jurisdiction over Defendants because they transact business in




      Case 3:19-cv-01151 Document 1 Filed 12/21/19 Page 1 of 14 PageID #: 1
the United States, including in this judicial district, have substantial aggregate contacts with the

United States, including in this judicial district, engaged and are engaging in conduct that has

and had a direct, substantial, reasonably foreseeable, and intended effect of causing injury to

persons throughout the United States, and purposely availed themselves of the laws of the United

States.

    4.    Under 28 U.S.C. § 1391, venue is proper in this judicial district because a substantial

part of the conduct giving rise to Plaintiffs’ claims occurred in this judicial district, Defendants

transact business in this judicial district, and Defendants reside in this judicial district.

III. PARTIES

    5.    Plaintiff Keith Anderson is a citizen of Tennessee residing in Franklin, Tennessee. Mr.

Anderson purchased two “universal” seatbelt extenders online from Walmart advertised as

appropriate for use with children in car seats or for added comfort.

    6.    Plaintiff Matthew Cooper is a citizen of Tennessee residing in Maryville, Tennessee.

Mr. Cooper purchased a seatbelt extender online from Defendant eBay advertised as appropriate

for use with children in car seats or for added comfort.

    7.    Plaintiff Sabrina Warner is a citizen of Tennessee residing in Knoxville, Tennessee.

Ms. Warner purchased a seatbelt extender online from Amazon advertised as appropriate for use

with children in car seats or for added comfort.

    8.    Defendant Amazon.com, Inc. (“Amazon”) is an American multinational technology

company incorporated in Delaware and headquartered in Seattle, Washington. Amazon is a

major online seller of car parts, including seatbelt extenders, throughout the United States.

    9.    Defendant Walmart, Inc. (“Walmart”) is an American multinational company

incorporated in Delaware and headquartered in Bentonville, Arkansas. Walmart is a major




                                      2
      Case 3:19-cv-01151 Document 1 Filed 12/21/19 Page 2 of 14 PageID #: 2
online seller of car parts, including seatbelt extenders, throughout the United States.

    10. Defendant eBay, Inc. (“eBay”) is an American multinational company incorporated in

Delaware and headquartered in San Jose, California. e-Bay is a major online seller of car parts,

including seatbelt extenders, throughout the United States.

    11. Defendant, Wal-Mart.com USA, LLC, is a wholly-owned subsidiary of Defendant

Walmart, Inc., and upon information and belief, is the division of Walmart most dedicated to

online sales.

IV. ALLEGATIONS APPLICABLE TO ALL COUNTS

    A. The Truth about Seatbelt Extenders

    12. Federal Motor Vehicle Safety Standard (FMVSS) No. 208, Occupant crash protection,

requires that seat belt assemblies shall be capable of adjustment to fit occupants up to the size of

the 95th percentile male (215 lbs.). 49 CFR § 571.208; see also id. § 571.209(g).

    13. According to the National Highway Traffic Safety Administration (“NHTSA”), the

seated hip circumference of the 95th percentile adult male referred to in the regulations is 47

inches.

    14. Given the relative low cost of providing additional seatbelt webbing, most all car

manufacturers selling in the United States exceed FMVSS No. 208 by providing considerably

more seatbelt webbing already integrated into their vehicles, in many instances enough webbing

to fit safely around a 99th percentile adult person, with an estimated seated hip circumference of

59 inches.

    15. Seatbelt extenders have one—and only one—accepted use. They are meant solely for

severely obese adults, i.e., 99th percentile adults and above, who cannot physically fasten their

vehicle’s seatbelt using all of the seatbelt webbing integrated into their vehicle.




                                      3
      Case 3:19-cv-01151 Document 1 Filed 12/21/19 Page 3 of 14 PageID #: 3
    16. A seatbelt extender works by clicking into the male and female ends of the vehicle’s

existing seatbelt system, providing additional seatbelt webbing to fit around the occupant.

    17. Importantly, however, and despite the representations of safety disseminated by

Defendants, seatbelt extenders have never been crash tested by any American car manufacturer.

In fact, the industry does not produce crash dummies large enough to perform such testing, on

the premise that so few people actually need additional seatbelt webbing and that, for those

people, a seatbelt extender is at least as safe as having no seatbelt at all.

    18. Further, the NHTSA has evaluated the use of seatbelt extenders and concluded that “the

risks of belt extenders would be accentuated where the extender is not properly sized for the user

or where a person of more average size inadvertently used a belt with an extender attached.” 68

Fed. Reg 2480, 2482 (Jan. 17, 2003).

    19. The NHTSA’s observation here is based on basic seatbelt science. What matters most,

in terms of effectiveness during a crash or loading event, is geometry. The tension needs to be

on the seatbelt webbing—not on the buckle.

    20. Despite the extremely limited, single accepted use of seatbelt extenders, their sales have

proliferated over the last decade.

    21. Beginning in the early 2000s, car manufactures began doing away with bulky seat belt

buckle stalks in the rear seats of passenger vehicles.

    22. Due to this near universal design change, in later model vehicles, seatbelt receptacles

are now pocketed or recessed in the backseat. This design is safer for adults, because it places

the tension appropriately closer to the pelvic region and ensures that, during a crash, the

seatbelt’s webbing—not the buckle—receives the load forces.

    23. While pocketed seatbelt receptacles are safer, they create an inconvenience for




                                      4
      Case 3:19-cv-01151 Document 1 Filed 12/21/19 Page 4 of 14 PageID #: 4
occupants wearing bulky coats and clothing, or people who wear bulky utility belts, like police

officers. Importantly, pocketed seatbelt receptacles also pose an especially aggravating

challenge for parents who have children riding in child seats and booster seats, by making it

much harder to install child seats, and nearly impossible for a child riding in a booster seat to

buckle-up on their own.

    24. For these consumers, a seatbelt extender seems like a practical solution, but they are

uninformed of the substantial risk of harm to which they are subjecting themselves and their

children.

    25. In short, as alluded to by the NHTSA, introducing a seatbelt extender changes the

geometry and alignment of the seatbelt system. It creates a hazard and a significant risk that the

seatbelt extender will fail during a crash.

    26. What happens is that the loading forces get applied to the female end of the seatbelt

extender buckle, rather than on the webbing, and the extender easily fails.

    27. This change in geometry puts the seatbelt extender buckle into a bending motion that

allows the locking “pawl” inside the seatbelt extender’s female receptacle to slip out of the metal

tongue of the integrated belt, releasing the passenger during an accident, because the tension is

put on the seatbelt extender’s buckle rather than on the webbing.

    28. Although this poses a substantial risk of injury for any person using an extender, save

for those very few Americans whose hip circumference actually exceeds the 99th percentile, this

is particularly problematic in the context of using seatbelt extenders with child restraints, because

there, crash forces are guaranteed to be applied to the buckle, and not on the webbing.

    29. This is why many major car manufacturers, including Audi, Chevrolet, Nissan, Toyota

and many others, specifically warn that using an extender will injure or kill a child if used in




                                      5
      Case 3:19-cv-01151 Document 1 Filed 12/21/19 Page 5 of 14 PageID #: 5
conjunction with a child restraints.




(2012 Nissan Juke, Owners’ Manual.)




(2013 Chevrolet Malibu, Owners’ Manual.)

    B. Defendants’ Misrepresentations Concerning Seatbelt Extenders

    30. Plaintiff Keith Anderson is a plus-sized person who falls well below the 99th percentile.

He also has a child riding in a booster seat. He purchased two “universal” seatbelt extenders

online from Walmart for himself and his child.

    31. The Walmart listing falsely states that extenders are “[p]erfect for safety and comfort,

and ideal for use with baby and infant seats,” and features a picture of the extender being used

with a child in a booster seat.




                                      6
      Case 3:19-cv-01151 Document 1 Filed 12/21/19 Page 6 of 14 PageID #: 6
(Walmart Screenshot, attached as Exhibit 1.)

    32. Plaintiff Matthew Cooper has a child who rides in a convertible booster seat. He

purchased a seatbelt extender online from Defendant eBay listed as a “14” Universal Safety

Seatbelt Extender Extension Car Seat Lap Belt Buckle Baby.”

    33. The eBay listing also features a picture of the extender being used with a booster seat.




(eBay Screenshot, attached as Exhibit 2.)

    34. Plaintiff Sabrina Warner has a child who rides in a booster seat. Ms. Warner purchased

a seatbelt extender online from Amazon listed as a “Seat Belt Adjuster for Kids, 2 Pack Seat Belt

Positioner Child Seatbelt Adjuster Seat Belts Protection and Safety for Kids.”

    35. Additionally, the Amazon listing advertises other “baby” products alongside the



                                     7
     Case 3:19-cv-01151 Document 1 Filed 12/21/19 Page 7 of 14 PageID #: 7
extender in question. (Amazon Screenshot, attached as Exhibit 3.)

    36. All defendants exercise substantial control over the representations and listings

referenced above, together with all listings and representations contained on their online

platforms.

V. CLASS ACTION ALLEGATIONS

    37. Plaintiffs initially propose a Nationwide class (hereinafter, the “Class”) in litigating this

case, as defined as follows:

         All individuals in the United States who purchased seatbelt extenders from Defendants.

    38. Numerosity of the Class – The members of the Class are so numerous that their

individual joinder is impractical. Plaintiffs are informed and believe that there are at least

thousands of purchasers in the class. Inasmuch as the class members may be identified through

business records regularly maintained by Defendants and its employees and agents, and through

the media, the number and identities of class members can be ascertained. Members of the Class

can be notified of the pending action by email, mail, and supplemented by published notice, if

necessary;


    39. Existence and Predominance of Common Question of Fact and Law – There are

questions of law and fact common to the Class. These questions predominate over any questions

affecting only individual class members. The common legal and factual issues include, but are

not limited to:

             a. Whether Defendants’ advertisements regarding seatbelt extenders were false and

                  deceptive in advertising;

             b. Whether Defendants’ advertisements failed to provide material disclosures

                  regarding the proper characteristics, uses, benefits and qualities of seatbelt


                                      8
      Case 3:19-cv-01151 Document 1 Filed 12/21/19 Page 8 of 14 PageID #: 8
                extenders;

            c. Whether Defendants’ conduct violates the laws set forth in the claims for relief.

    40. Typicality – The claims of the representative Plaintiffs are typical of the claims of each

member of the Class. Plaintiffs, like all other members of the Class, have sustained damages

arising from Defendant’s violations of the laws, as alleged herein. The representative Plaintiffs

and the members of the Class were and are similarly or identically harmed by the same unlawful,

deceptive, unfair, systematic, and pervasive pattern of misconduct engaged in by Defendant.

    41. Adequacy – The representative Plaintiffs will fairly and adequately represent and

protect the interests of the Class members and have retained counsel who are experienced and

competent trial lawyers in complex litigation and class action litigation. There are no material

conflicts between the claims of the representative Plaintiffs and the members of the Class that

would make class certification inappropriate. Counsel for the Class will vigorously assert the

claims of all Class Members.

    42. Predominance and Superiority – This suit may be maintained as a class action under

Federal Rule of Civil Procedure 23(b)(3), because questions of law and fact common to the Class

predominate over the questions affecting only individual members of the Class and a class action

is superior to other available means for the fair and efficient adjudication of this dispute. The

damages suffered by individual class members are small compared to the burden and expense of

individual prosecution of the complex and extensive litigation needed to address Defendant’s

conduct. Further, it would be virtually impossible for the members of the Class to individually

redress effectively the wrongs done to them. Even if Class members themselves could afford

such individual litigation, the court system could not. In addition, individualized litigation

increases the delay and expense to all parties and to the court system resulting from complex




                                     9
     Case 3:19-cv-01151 Document 1 Filed 12/21/19 Page 9 of 14 PageID #: 9
legal and factual issues of the case. Individualized litigation also presents a potential for

inconsistent or contradictory judgments. By contrast, the class action device presents far fewer

management difficulties; allows the hearing of claims which might otherwise go unaddressed

because of the relative expense of bringing individual lawsuits; and provides the benefits of

single adjudication, economies of scale, and comprehensive supervision by a single court.

    43. The Class Plaintiffs contemplate the eventual issuance of notice to the proposed Class

members setting forth the subject and nature of the instant action. Upon information and belief,

Defendant’s own business records and electronic media can be utilized for contemplated notices.

To the extent that any further notices may be required, the Class Plaintiffs would contemplate the

use of additional media and/or mailings.

    44. In addition, this action is properly maintained as a Class Action pursuant to Rule 23(b)

of the Federal Rules of Civil Procedure, in that, without class certification and determination of

declaratory, injunctive, statutory and other legal questions within the class format, prosecution of

separate actions by individual members of the Class will create the risk of:

            a. Inconsistent or varying adjudications with respect to individual members of the

                Class which would establish incompatible standards of conduct for the parties

                opposing the Class; or

            b. Adjudication with respect to individual members of the Class which would as a

                practical matter be dispositive of the interests of the other members not parties to

                the adjudication or substantially impair or impede their ability to protect their

                interests; The parties opposing the Class have acted or refused to act on grounds

                generally applicable to each member of the Class, thereby making appropriate

                final injunctive or corresponding declaratory relief with the respect to the Class




                                     10
    Case 3:19-cv-01151 Document 1 Filed 12/21/19 Page 10 of 14 PageID #: 10
                as a whole; or

             c. Common questions of law and fact exist as to the members of the Class and

                predominate over any questions affecting only individual members, and a Class

                Action is superior to other available methods of the fair and efficient adjudication

                of the controversy, including consideration of: (i) the interest of the members of

                the Class in individually controlling the prosecution or defense of separate

                actions; (ii) the extent and nature of any litigation concerning controversy already

                commenced by or against members of the Class; (iii) the desirability or

                undesirability of concentrating the litigation of the claims in the particular forum;

                and (iv) the difficulties likely to be encountered in the management of a Class

                Action.

VI. CLAIMS FOR RELIEF

                                         COUNT I
  (Violation of Arkansas, California, Tennessee, and Washington Consumer Fraud Laws)

    45. Plaintiffs incorporate by reference and re-allege all paragraphs previously alleged

herein.

    46. At all relevant times there was in full force and effect the Arkansas Deceptive Trade

Practices Act, the California Unfair Business Practices Act and false advertising laws, the

Tennessee Consumer Protection Act, the Washington Consumer Protection Act, and similar

deceptive practices acts throughout the United States.

    47. Defendants violated each of the foregoing Acts by falsely advertising the approval,

characteristics, uses, benefits and qualities of seatbelt extenders, by representing and implying

that seatbelt extenders have been safety tested, and by encouraging the blatant misuse of seatbelt

extenders.


                                     11
    Case 3:19-cv-01151 Document 1 Filed 12/21/19 Page 11 of 14 PageID #: 11
    48. Defendants violated the foregoing Acts, and Class Members’ similar state consumer

protection provisions.

    49. As a direct and proximate result of these violations, Plaintiffs and the Class Members

have suffered pecuniary damages for which they are entitled to be compensated.

    50. Defendants willfully and knowingly violated the foregoing consumer protection acts

and laws, thereby entitling Plaintiff to treble and exemplary damages.

    51. Plaintiffs are entitled to attorneys’ fees and costs based on Defendants’ violations of the

foregoing consumer protection acts and laws.

                                          Count II
                                     (Common Law Fraud)

    52. Plaintiffs incorporate by reference and re-allege all paragraphs previously alleged

herein.

    53. The misrepresentations, nondisclosure, and/or concealment of material facts made by

Defendant to Plaintiffs and the members of the Class, as set forth above, were known, or through

reasonable care should have been know, by Defendant to be false and material and were intended

by Defendant to mislead Plaintiffs and the members of the Class.

    54. Plaintiffs and the Class were actually misled and deceived and were induced by

Defendant to purchase the subject extender which they would not otherwise have purchased.

    55. As a result of the conduct of Defendants, Plaintiffs and the Class Members have been

damaged.

                                           Count III
                                 (Negligent Misrepresentation)

    56. Plaintiffs incorporate by reference and re-allege all paragraphs previously alleged

herein.




                                     12
    Case 3:19-cv-01151 Document 1 Filed 12/21/19 Page 12 of 14 PageID #: 12
    57. Defendants had a duty to provide honest and accurate information to its customers

could make informed decisions on the substantial purchase of automobile safety equipment.

    58. Defendants specifically and expressly misrepresented material facts to Plaintiffs and

Class members as discussed above.

    59. Defendants knew, or in the exercise of reasonable diligence should have known, that the

ordinary consumer would be misled by Defendants misleading and deceptive advertisements.

    60. Plaintiffs and the Class members justifiably relied on Defendants’ misrepresentations

and have been damaged thereby.

                                         Punitive Damages

    50. Plaintiffs incorporate by reference and re-allege all paragraphs previously alleged

herein.

    51. Defendants acted willfully, intentionally, or at the very least with malice or reckless

indifference, in misrepresenting the safety, testing, and uses of seatbelt extenders, thus entitling

Plaintiffs and the Class Members to punitive damages.

VII. PRAYER FOR RELIEF

    WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

respectfully request that this Court:

    1.    Issue and Defendants be required to answer this Complaint within the time prescribed

by the Federal Rules of Civil Procedure.

    2.    Enter and order certifying that the action may be maintained as a Class Action as

defined herein and appointing Plaintiffs and their counsel of record to represent the defined

Class;

    3.    Enter an order permanently enjoining Defendants from continuing to misrepresent the




                                     13
    Case 3:19-cv-01151 Document 1 Filed 12/21/19 Page 13 of 14 PageID #: 13
nature, safety, and uses of seatbelt extenders;

    4.   Award damages against Defendants under the causes of action for violation of the

TCPA, fraud, and negligent misrepresentation;

    5.   Award treble damages against Defendants under the Tennessee Consumer Protection

Act (“TCPA”) and other statutes as may be applicable;

    6.   Award punitive damages against Defendants under the common law and statutes as may

be applicable;

    7.   Award reasonable attorney’s fees and costs under the TCPA and other statutes as may

be applicable;

    8.   Award prejudgment interest to the extent allowed by law; and

    9.   Grant such other legal and equitable relief as the Court may deem appropriate.


                                                  Respectfully submitted,


                                                   /s/Richard E. Collins
                                                  Dan Channing Stanley (TN Bar No. 021002)
                                                  Richard E. Collins (TN Bar No. 024368)
                                                  STANLEY, KURTZ & COLLINS, PLLC
                                                  422 S. Gay Street, Suite 301
                                                  Knoxville, TN 37902
                                                  (865) 522-9942
                                                  (865) 522-9945 fax
                                                  dan@knoxvilleattorney.com
                                                  richard@knoxvilleattorney.com

                                                  Counsel for Plaintiffs/Class Counsel




                                     14
    Case 3:19-cv-01151 Document 1 Filed 12/21/19 Page 14 of 14 PageID #: 14
